589



            OFFICE   OF THE      ATTORNEY        GENERAL         OF TEXAS
                                        AUSTIN

-CL-
 --


       Dr. Jae. G. Ulmr, Prrsldont
       Boar4 of Ragcurt
       State TMahara Collegrsof Tsras
       DrimkillHot.1
       Aurtla,Texas
       Dear sir:                 Gpfnlon80. O-1735




                                                  r 16 smmarily his-
                                                  lability, If any, of
                                                    ln8truotor*r6alary
                                                 e ash001 year remaina

                          cuetom Ln th5.srupposltitiou8
                           presidentsof the rerious0au-
                          bloas undekrthe juriedfcrtlon 0r
                          snts to nominateth6ir houltf
                       at a regularBoard mesting,ana the
                       aooeptror rejrot8their mmlna-
           tiona. There lm no writtsn contraat onterm in-
           to batiwn the institutionand thr instruotora
           however,ft ir nndsrrtoodthst the iastqaotoris
           being ragloyedfor the ourront school ya~.~
                ~sbfoh     261.7   or    the ~arilrsP    civil     8tabutaro? 1929
               the
       proridorr     authority     and flrar Ohs        &atlas     of the Board Of
                                                        590



Dr. Jas. C. W.mer, page 2


Pegants of the state teachers' colleges of Texas.
This artlole empowers tke Board of Regents to em-
ploy and dischargepresidents,prinoipals and
taaohars, and to fix the salaries of persons so
employed. The statutes relating to state tenchars'
colleges make no other provisionsrelative to the
emploment of teaohers, the details of employment
being left to the discretion of the Board of Regents.
It follows that the Board has the incidentaland la-
plied 'powerto enter into contracts with teachers or
instructors,subjeot to the rules of law governing
contracts generally.
          An oral contract for the employmentof the
teacher from September, 1939, through June 10, 1940,
inclusive,Is valid and occxlpleathe saae status as
a written contract in so far as its validity under
substantiverules of law Is oonoerned. The fact that
the statutes give the Board of Regents the power to
employ and disohargs teachers does not Indicate that
the Board has the authority to discharge sumaerlly
a teacher with \rhomthey have contracted for a given
period of time. Under general rules of law relating
to personal service oontraots. en employer sag not
discharge his eaployeeduring the period of employ-
ment agreed upon, except for good cause or with the
consent of eaployea. See 29 Tex. Juris. 28, and
authorities cited in note 10.
          Grounds for dismissal of an employee which
constitute"good cause* are listed at page 30 of
Vol. 29 of Tezes Jurlsprudenoe,and the authorities
therein cited illustratethat eaoh case is judged
largely from the standpoint of the fndividualfact
situation presented. If an instructoror teaoher
Is found guilty of disloyalty to the advAnistrative
head of the institutionin whloh he is teaching, and
if the disloyalty is such as rill amount to good
cause for dismissal, the State vaxld be under no
liability for his salary for whaterer balance of
the school year remained at the time his employlaent
was tsrvninated.The question of whether or not the
instruotor'adisloyalty or misconduct is such as
will constitutea good cause for dismirsal depends
Dr. Jas. G.‘Ulzer, pace 3


upon each individualoese end presents an Issue
which we oannot undertake to pass upon. We men-
tlon in passlug that there Is considerabledlf-
ferenoa between disloyalty to the admInistrative
head of the institutionin whloh the instructoris
teeohlng, end disloyalty to the Board of Regents,
with whioh the oootreot of employment Is entered
into. Questions thus arlsing properly come within
the jurlsalotlonof the Board of Regents of the
state teaohers' colleges, providing the action on
the part of the lnstruotoror teaoher is such as
till justify his lmneddate dismissal and the refusal
on the part of the board to perform further the oon-
tract made.
                              Yours vary truly




RC:jm